

113 S1494 IS: Child Care Infant Mortality Prevention Act of 2013
U.S. Senate
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1494IN THE SENATE OF THE UNITED STATESSeptember 11, 2013Mrs. Feinstein (for
			 herself, Ms. Collins, and
			 Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and PensionsA BILLTo amend the Child Care and Development Block Grant Act
		  of 1990 to improve child safety and reduce the incidence of preventable infant
		  deaths in child care settings.1.Short titleThis Act may be cited as the
			 Child Care Infant Mortality Prevention
			 Act of 2013.2.Findings and
			 purposes(a)FindingsCongress
			 finds the following:(1)For millions of
			 today’s working families, child care is an essential ingredient of their
			 success. Child care helps children, families, and communities prosper, and
			 helps the Nation maintain its competitive edge.(2)Close to
			 12,000,000 children under age 5, and 10,000,000 over the age of 5, are in some
			 type of child care setting each day.(3)More than 60
			 percent of children are cared for regularly in a child care setting.(4)Recent polls of
			 working parents found that parents are primarily concerned about safety and
			 quality of care, followed by cost.(5)Nationally, the
			 most common form of death among post-neonatal infants under age 1 is death
			 occurring during sleep, as a result of incorrect sleeping practices.(6)According to the
			 Centers for Disease Control and Prevention, each year in the United States,
			 more than 4,500 infants die suddenly of no immediately obvious cause. Half of
			 these sudden unexpected infant deaths are due to Sudden Infant Death Syndrome,
			 the leading cause of sudden unexpected infant deaths and all deaths among
			 infants who are not younger than 1 month but younger than 12 months.(7)Researchers
			 estimate that child care settings account for at least 20 percent of sudden
			 unexpected infant deaths in the United States.(8)In its 2011
			 report on child care center licensing regulations, Child Care Aware of America,
			 formerly known as the National Association of Child Care Resource and Referral
			 Agencies, noted that—(A)extensive
			 research and recommendations from organizations like the American Academy of
			 Pediatrics and the National Centers for Disease Control and Prevention favor
			 simple life-saving safe sleep strategies to eliminate serious risk factors for
			 Sudden Infant Death Syndrome and sudden unexpected infant death; and(B)the strategies
			 noted in subparagraph (A) are not universally required under the Child Care and
			 Development Block Grant Act of 1990 nor in the majority of State child care
			 regulations.3.GoalsSection 658A(b)(5) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858 note) is amended to read as
			 follows:(5)to ensure the
				health, safety, development and well-being of children in programs supported
				under this subchapter and to assist States in improving the overall quality of
				child care services and programs by implementing the health, safety, licensing,
				and oversight standards established in State law (including
				regulations)..4.Application and
			 planSection 658E(c)(2)(F) of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C.
			 6858c(c)(2)(F)) is amended by striking clause (iii) and all that follows and
			 inserting the following:(iii)minimum health
				and safety training appropriate to the provider setting, including training on
				car­dio­pul­mo­nary resuscitation, first aid, safe sleep practices and other
				sudden unexpected infant death prevention
				strategies..5.Activities to
			 promote child safety and improve the quality of child careSection 658G of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended—(1)by striking choice, and and
			 inserting choice,; and(2)by striking the period and inserting
			 training (including training in safe sleep practices, first aid, and
			 cardiopulmonary resuscitation), and other activities designed to ensure and
			 improve the health and safety of children receiving child care services under
			 this subchapter..6.Dissemination of
			 materials and information on safe sleep and other sudden unexpected infant
			 death prevention strategiesSection 658K of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858i) is amended—(1)by striking the section header and
			 inserting the following:658K.Reports,
				audits, and
				information;and(2)by adding at the
			 end the following:(c)Information on
				sudden unexpected infant death prevention strategiesThe
				Secretary, working with the Director of the Centers for Disease Control and
				Prevention and the Director of the Eunice Kennedy Shriver National Institute of
				Child Health and Human Development, shall—(1)update training,
				instructional materials, and other information on safe sleep practices and
				other sudden unexpected infant death prevention strategies; and(2)widely distribute
				the training, materials, and information to parents, child care providers,
				pediatricians, home visitors, community colleges, and other individuals and
				entities..